      Case 1:20-cv-03127-SAB       ECF No. 57   filed 09/11/20   PageID.1427 Page 1 of 7




1    Douglas N. Letter
       General Counsel
2
     OFFICE OF GENERAL COUNSEL
3    U.S. HOUSE OF REPRESENTATIVES
     219 Cannon House Office Building
4
     Washington, D.C. 20515
5    (202) 225-9700
     Douglas.Letter@mail.house.gov
6
7    Counsel for Amicus Curiae
8
     [Additional counsel on signature page]
9
                      UNITED STATES DISTRICT COURT
10               FOR THE EASTERN DISTRICT OF WASHINGTON
                               AT YAKIMA
11
                                                   Case No. 1:20-cv-03127
12   STATE OF WASHINGTON, STATE
     OF COLORADO, STATE OF
13   CONNECTICUT, STATE OF                         MOTION FOR LEAVE TO FILE
     ILLINOIS, STATE OF MARYLAND,                  BRIEF OF THE U.S. HOUSE OF
14   STATE OF MICHIGAN, STATE OF                   REPRESENTATIVES AS AMICUS
     MINNESOTA, STATE OF NEVADA,                   CURIAE IN SUPPORT OF THE
15   STATE OF NEW MEXICO, STATE                    PLAINTIFFS’ MOTION FOR
     OF OREGON, STATE OF RHODE                     PRELIMINARY INJUNCTION, TO
16   ISLAND, STATE OF VERMONT,                     EXCEED PAGE LIMITATIONS,
     COMMONWEALTH OF VIRGINIA,                     AND FOR EXPEDITED
17   and STATE OF WISCONSIN,                       CONSIDERATION.
18                   Plaintiffs,                   NOTED FOR: September 11, 2020
                                                   Without Oral Argument
19         v.
20   DONALD J. TRUMP, in his official
     capacity as President of the United
21   States of America; UNITED STATES
     OF AMERICA; LOUIS DEJOY, in his
22   official capacity as Postmaster General;
     UNITED STATES POSTAL
23   SERVICE,
24                   Defendants.
25
26

             MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                  REPRESENTATIVES AS AMICUS CURIAE
                                   1
      Case 1:20-cv-03127-SAB      ECF No. 57    filed 09/11/20   PageID.1428 Page 2 of 7




1          The United States House of Representatives respectfully moves for leave to
2
     file the attached brief as amicus curiae in support of the Plaintiffs’ motion for
3
     preliminary injunction and to file an amicus brief in excess of the ten-page limit
4
5    prescribed by Local Rule 7(f).1 The House also moves pursuant to Local Rule
6
     7(i)(2)(C) for expedited consideration of this motion. All parties consent to the filing
7
     of the attached over-length brief and to the court’s expedited consideration of this
8
9    motion. No person or entity other than amicus and its counsel assisted in or made a
10
     monetary contribution to the preparation or submission of this brief.
11
12         Amicus curiae. District courts have “broad discretion” to permit amicus

13   curiae to file briefs. Puget Soundkeeper All. v. APM Terminals Tacoma, LLC, No.
14
     17-cv-5016, 2019 WL 2224920, at *4 (W.D. Wash. May 23, 2019) (internal
15
16   quotation marks and citation omitted). Courts frequently welcome amicus briefs

17   from non-parties “concerning legal issues that have potential ramifications beyond
18
     the parties directly involved or if the amicus has unique information or perspective
19
20
21         1
              The Bipartisan Legal Advisory Group (BLAG) of the United States House
22   of Representatives, which “speaks for, and articulates the institutional position of,
     the House in all litigation matters,” has authorized the filing of an amicus brief in
23   this matter. Rules of the U.S. House of Representatives (116th Cong.), Rule II.8(b),
24   https://perma.cc/M25F-496H. The BLAG comprises the Honorable Nancy Pelosi,
     speaker of the House, the Honorable Steny H. Hoyer, Majority Leader, the
25   Honorable James E. Clyburn, Majority Whip, the Honorable Kevin McCarthy,
26   Republican Leader, and the Honorable Steve Scalise, Republican Whip.
     Representative McCarthy and Representative Scalise dissented.
              MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                      REPRESENTATIVES AS AMICUS CURIAE
                                               2
      Case 1:20-cv-03127-SAB      ECF No. 57     filed 09/11/20   PageID.1429 Page 3 of 7




1    that can help the court beyond the help that the lawyers for the parties are able to
2
     provide.” Id. Here, the legal issues have profound ramifications beyond the parties,
3
     and the House has a unique perspective that can help the Court analyze the relevant
4
5    issues.
6
           This case challenges service rollbacks initiated by the United States Postal
7
     Service in advance of the 2020 national election—conduct that has far-reaching
8
9    ramifications. The House has a special interest in this subject matter because
10
     Congress established and oversees the Postal Service pursuant to Congress’s
11
12   expressly enumerated powers under the Constitution. The House has a strong

13   institutional interest in ensuring that the Postal Service fulfills its essential role to
14
     connect the American people—in this case, by once again providing a full and fair
15
16   opportunity for millions of Americans to vote in a national election.

17         Due to the COVID-19 pandemic, an unprecedented number of Americans are
18
     expected to rely on the mail to cast their ballots in November. The ramifications for
19
20   the House are particularly acute because the election will decide the identity of every

21   one of its 435 Members. Each Member represents roughly 750,000 people. The
22
     right of each of these constituents to choose his or her representative is a “portion of
23
24   [every person’s] sovereign power.” Bd. of Estimate of City of N.Y. v. Morris, 489

25   U.S. 688, 693 (1989). As a representative body deriving its legitimacy from direct
26
     election by the American people, the House’s institutional integrity rests on a free
             MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                      REPRESENTATIVES AS AMICUS CURIAE
                                            3
      Case 1:20-cv-03127-SAB     ECF No. 57    filed 09/11/20   PageID.1430 Page 4 of 7




1    and fair electoral process. That process, in turn, depends more than ever on the
2
     Postal Service’s prompt and reliable delivery of election mail.
3
           The House’s amicus brief will provide the Court with the House’s unique
4
5    perspective regarding the reasons that Congress first established and continues to
6
     reform and to oversee the Postal Service. The brief addresses information the House
7
     itself has learned directly through Congressional oversight regarding the Postmaster
8
9    General’s recent changes to the operations of the Postal Service, and why those
10
     changes are contrary to longstanding principles underlying the Postal Service’s
11
12   function. The House’s well-established role in monitoring and investigating the

13   Postal Service provides the House with unique knowledge about, and a strong
14
     interest in addressing, the ways that the Postmaster General’s recent operational
15
16   changes to the Postal Service undermine Congressional efforts to secure fair and

17   accurate elections.
18
            Excess page limitations. Good cause exists for permitting the House to file a
19
20   brief 6 pages in excess of the 10-page limit imposed by Local Rule 7(f). As

21   discussed above, the House’s brief will address the ways in which the recent
22
     operational changes to the Postal Service run contrary to the principles underlying
23
24   the agency’s operation and undermine Congressional efforts to secure the right to

25   vote. The extra pages are necessary to provide full treatment of these issues. Indeed,
26
     this Court has already recognized the extraordinary circumstances this case presents
             MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                       REPRESENTATIVES AS AMICUS CURIAE
                                               4
      Case 1:20-cv-03127-SAB     ECF No. 57    filed 09/11/20   PageID.1431 Page 5 of 7




1    and has appropriately granted the parties permission to file memoranda up to 60
2
     pages. ECF No. 48. The House’s brief is less than a third that length. See Fed. R.
3
     App. P. 29(d) (providing that amicus briefs in appellate cases should be no more
4
5    than half the length of the parties’ principal briefs). Because the House’s full but
6
     succinct explication of relevant issue will aid the Court in its determination, the
7
     Court should permit the House to file a brief in excess of 10 pages.
8
9          Expedited Consideration. Good cause exists for expedited consideration of
10
     this motion because, per the Court’s September 1 Order, all amicus briefs are due
11
12   Friday, September 11 and a hearing on Plaintiff’s Motion for Preliminary Injunction

13   is set for September 17. The normal time requirements imposed by Local Rule
14
     7(i)(2) would not allow this motion to be heard before the deadline for amicus briefs
15
16   or the September 17 hearing.

17                                    CONCLUSION
18
           For the foregoing reasons, the House’s motion for leave to file the proposed
19
20   amicus curiae brief should be granted.
21
22
23
24
25
26

             MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                  REPRESENTATIVES AS AMICUS CURIAE
                                   5
      Case 1:20-cv-03127-SAB    ECF No. 57    filed 09/11/20   PageID.1432 Page 6 of 7




1                                            Respectfully Submitted,
2
                                             /s/ Douglas N. Letter
3    KATHLEEN R. HARTNETT                    DOUGLAS N. LETTER
     COOLEY LLP                                  General Counsel
4
     101 California Street                   TODD B. TATELMAN
5    San Francisco, CA 94111                     Principal Deputy General Counsel
     (415) 693-2000                          ADAM A. GROGG
6
     khartnett@cooley.com                    ERIC R. COLUMBUS
7                                            JONATHAN B. SCHWARTZ
     ELIZABETH B. PRELOGAR                   OFFICE OF GENERAL COUNSEL
8
     ELIAS S. KIM                            U.S. HOUSE OF REPRESENTATIVES
9    COOLEY LLP                              219 Cannon House Office Building
     1299 Pennsylvania Ave. NW               Washington, D.C. 20515
10
     Washington, DC 20004                    (202) 225-9700
11   (202) 842-7800                          Douglas.Letter@mail.house.gov
12   eprelogar@cooley.com
                                             Attorneys for Amicus Curiae*
13   ADAM S. GERSHENSON
14   LIZ A. TRAFTON
     ZACHARY SISKO
15   COOLEY LLP
16   500 Boylston St
     Boston, MA 02116
17   (617) 937-2300
18   agershenson@cooley.com

19   BARRETT J. ANDERSON
20   COOLEY LLP
     4401 Eastgate Mall
21   San Diego, CA 92121-1909
22   (858) 550-6000
     banderson@cooley.com
23
           *
24            Attorneys for the Office of General Counsel for the U.S. House of
     Representatives and “any counsel specially retained by the Office of General
25   Counsel” are “entitled, for the purpose of performing the counsel’s functions, to
     enter an appearance in any proceeding before any court of the United States or of
26   any State or political subdivision thereof without compliance with any requirements
     for admission to practice before such court.” 2 U.S.C. § 5571.
               MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                    REPRESENTATIVES AS AMICUS CURIAE
                                     6
      Case 1:20-cv-03127-SAB    ECF No. 57   filed 09/11/20   PageID.1433 Page 7 of 7




1                            CERTIFICATE OF SERVICE
2
            I hereby certify that on September 11, 2020, I electronically filed the
3    foregoing with the Clerk of the Court using the CM/ECF System, which in turn
     automatically generated a Notice of Electronic Filing (NEF) to the parties in the
4
     case, all of whom are registered users of the CM/ECF system.
5
6
                                                 /s/ Douglas N. Letter
7                                               DOUGLAS N. LETTER
8                                               OFFICE OF GENERAL COUNSEL
                                                U.S. HOUSE OF REPRESENTATIVES
9                                               219 CANNON HOUSE OFFICE BUILDING
10                                              WASHINGTON, D.C. 20515
                                                (202) 225-9700
11                                              Douglas.Letter@mail.house.gov
12
                                                Counsel for Amicus Curiae
13
14
15
     September 11, 2020
16
17
18
19
20
21
22
23
24
25
26

            MOTION FOR LEAVE TO FILE BRIEF OF U.S. HOUSE OF
                 REPRESENTATIVES AS AMICUS CURIAE
                                  7
